Appeal from an order of the County Court, Ulster County. The notice of appeal herein states that it is an appeal “ from a judgment of conviction of the County Court of Ulster County ”, but the record discloses, and it seems conceded, that the County Court did not enter a judgment of conviction, but rather an order of affirmance of a judgment of conviction of a Court of Special Sessions which was reviewed on appeal by the County Court. In those circumstances an appeal from the order of affirmance would not lie here. (Code Grim. Pro., § 520.) Appeal dismissed, but the order shall provide that the dismissal is without prejudice to an application by appellant to restore it to the calendar on showing the existence of jurisdiction in this court. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.